Case: 5:18-cr-00336-CAB Doc #: 26 Filed: 10/31/19 1 of 2. PageID #: 80




                     IN THE UNITED STATES DISTRICT COURT
                           NORTHERN DISTRICT OF OHIO
                                EASTERN DIVISION

 UNITED STATES OF AMERICA                     )    CASE NO: 5:18cr336
                                              )
        Plaintiff,                            )    JUDGE CHRISTOPHER A. BOYKO
                                              )
        -vs-                                  )
                                              )
 AUSTIN R. LLOYD                              )    MOTION TO CONTINUE
                                              )    SENTENCING
        Defendant.                            )
                                              )

        Now comes Defendant, Austin R. Lloyd, and respectfully requests that this Court

 continue Sentencing scheduled for December 5, 2019 at 2:00 p.m.

        The basis for this request is Mr. Lloyd’s retained counsel Brian M. Pierce, passed

 away on October 25, 2019. Attorney Malarcik now represents Mr. Lloyd and additional

 time is necessary to review the file, the Presentence Report, file Objections, and file a

 Sentencing Memorandum.

        Counsel for Defendant hereby agrees to waive his right to a speedy trial and further

 stipulates that the ends of justice served by granting this motion outweigh the best interests

 of Mr. Lloyd’s rights to a speedy trial. See, 18 U.S.C. §3161 (h) (7) (A).

        Wherefore, counsel for Defendant requests a continuance of Sentencing scheduled

 for December 5, 2019 at 2:00 p.m. and be scheduled in the above captioned matter.

                                                      Respectfully submitted,

                                                      /s/ Donald J. Malarcik
                                                      Donald J. Malarcik (0061902)
                                                      Attorney for Austin Lloyd
                                                      54 E. Mill Street, Suite 400
                                                      Akron, Ohio 44308
                                                      (330) 253-0785 (telephone)
Case: 5:18-cr-00336-CAB Doc #: 26 Filed: 10/31/19 2 of 2. PageID #: 81




                               CERTIFICATE OF SERVICE

        I hereby certify that on this 31st day of October, 2019, a copy of the Defendant=s

 Motion to Continue was filed electronically. Notice of this filing will be sent by operation of

 the Court=s electronic filing system to all parties indicated on the electronic filing receipt.

 All other parties will be served by regular U.S. mail. Parties may access this filing through

 the Court=s system.


                                                       /s/ Donald J. Malarcik
                                                       Donald J. Malarcik (0061902)
                                                       Attorney for Austin Lloyd
